Citation Nr: 9917908	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  91-16 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than October 30, 
1995, for a July 1996 grant of a total rating based on 
individual unemployability due to the service-connected 
disabilities.

2.  Entitlement to service connection for a right hip 
disability.

3.  Entitlement to a disability evaluation in excess of 30 
percent for a psychiatric disability diagnosed as atypical 
depression.

4.  Entitlement to a disability evaluation in excess of 20 
percent for a duodenal ulcer.

5.  Entitlement to a disability evaluation in excess of 10 
percent for the residuals of a right knee cartilage injury, 
with degenerative changes.



REPRESENTATION

Appellant represented by:	R. Edward Bates, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.  He is a former prisoner of war (POW), as he 
was held in captivity by the enemy while in service, between 
February 1944 and May 1945.

The above matters comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Chicago, Illinois, Regional Office 
(RO), dated in October 1989, July 1992 and July 1996.  The 
issues listed above as issues numbers three through five were 
remanded by the Board in August 1991 for additional 
development and they are now back at the Board, in addition 
to the two additional issues listed above.  The earlier 
effective date issue is ready for its disposition on appeal 
at this time but, unfortunately, the remaining four issues 
still need additional development and will therefore only be 
addressed in the remand portion of the present 
decision/remand.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
appeal of the claim of entitlement to an earlier effective 
date has been obtained and developed by the agency of 
original jurisdiction.

2.  A VA mental health record that was dated on February 15, 
1991, is hereby liberally construed as the veteran's informal 
claim for a total rating based on individual unemployability 
due to the service-connected disabilities and December 20, 
1990, is found to be the earliest date when it was factually 
ascertainable that an increase in disability sufficient for a 
total rating based on individual unemployability had 
occurred.


CONCLUSION OF LAW

An effective date of December 20, 1990, for an award of a 
total rating based on individual unemployability due to the 
service-connected disabilities is warranted.  38 U.S.C.A. 
§§ 5107(b), 5110(b)(2), 7104 (West 1991); 38 C.F.R. §§ 3.102, 
3.151(a), 3.155(a), 3.157(b)(1), 3.400(o)(2) (1998).


REASONS AND BASES FOR THE FINDINGS AND CONCLUSION

Preliminary matters:

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for an earlier effective date.  The facts 
relevant to this appeal have been properly developed and VA's 
obligation to assist the veteran in the development of this 
claim has been satisfied.  Id.

In a July 1996 rating decision, the RO granted a total rating 
based on individual unemployability after resolving 
reasonable doubt in favor of the veteran and determining that 
he was indeed unemployable because of the service-connected 
disabilities.  Reasonable doubt was applied because while, 
technically, the veteran had multiple disabilities that 
amounted to 70 or more but none of the disabilities was rated 
as 40 percent or more, as required by 38 C.F.R. § 4.16(a), 
the facts that he is a combat veteran and former POW were 
considered sufficient to determine that the multiple 
disabilities resulted from a common etiology or a single 
accident and that, as such, the 40 percent criteria had also 
been met.

As noted earlier, the veteran contends, by himself and 
through his private attorney, that the effective date of the 
July 1996 grant of a total rating based on individual 
unemployability due to the service-connected disabilities 
should be earlier than October 30, 1995.  His attorney has 
further stated that the effective date that is warranted in 
the present case should be either any date within the 
calendar year immediately preceding the effective date 
assigned, under 38 U.S.C.A. § 5110(b)(2) (West 1991), or 
October 9, 1989, based on an inferred (informal) claim 
pursuant to the provisions of 38 C.F.R. §§ 3.155 and 3.157 
(1998).

The applicable VA laws, regulations and caselaw:

The governing statutory and regulatory provisions applicable 
to the issue hereby under discussion expressly stipulate that 
the effective date of an award of an increase in disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date.  Otherwise, the effective date shall be the date 
of the receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 
1991); 38 C.F.R. § 3.400(o)(2) (1998).

Every claimant must file his or her claim for VA benefits 
"in the form prescribed by the Secretary" (which, in 
essence, consists of the submission of a VA Form 21-526), in 
order to have the benefits sought paid to him or her.  See, 
38 C.F.R. § 3.151(a) (1998).  A claim filed in such a manner 
is generally referred to as the veteran's "formal" claim.

Additionally, any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an "informal" claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(1998).

The effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when the entitlement arose, whichever is the later.  
A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under a liberalizing law or VA issue if 
the report relates to a disability which may establish 
entitlement.  38 C.F.R. § 3.157(a) (1998).

Once a formal claim for pension or compensation has been 
allowed, receipt of one of the following will be accepted as 
an informal claim for increased benefits:  (1) report of 
examination or hospitalization by VA or uniformed services; 
(2) evidence from a private physician or layman; and (3) 
state and other institutions.  See, in this regard, 38 C.F.R. 
§ 3.157(b) (1998).

As noted above, § 3.155(a) establishes a one-year limit for a 
claimant to file a formal claim, once he has been furnished 
with the appropriate application form by the RO pursuant to 
his or her having filed an informal claim.  This one-year 
period, however, does not start to run until the RO has 
furnished the veteran with the necessary forms.  In this 
regard, it is noted that the United States Court of Veterans 
Appeals (known as the United States Court of Appeals for 
Veterans Claims since March 1999, hereinafter referred to as 
"the Court") has specifically held that the one-year period 
for filing a formal claim is not triggered if the RO fails to 
fulfill its obligation to send the claimant a formal claim 
form and that, in these situations, the informal claim must 
be accepted as the [formal] application for purposes of 
establishing the effective date that is warranted under 
38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  See, 
Quarles v. Derwinski, 3 Vet. App. 129, 137 (1992).  See, 
also, Servello v. Derwinski, 3 Vet. App. 196, 200 (1992); 
Hamilton v. Brown, 4 Vet. App. 528, 544-545 (1993); and the 
very recent decisions of Lalonde v. West, Jr., No. 97-841 
(U.S. Vet. App. May 11, 1999), and Norris v. West, Jr., No. 
97-347 (U.S. Vet. App. June 9, 1999).

Regarding the liberal context within which VA must make 
determinations as to whether an actual claim has been filed, 
the Court has further said that a claimant's claim may not be 
ignored or rejected merely because it does not expressly 
raise the provision which corresponds to the benefits sought.  
See, Servello, citing Douglas v. Derwinski, 2 Vet. App. 103, 
109 (1992).  To require that veterans enumerate which 
sections they found applicable to their requests for benefits 
would change the nonadversarial atmosphere in which VA claims 
are adjudicated.  Again, see, Servello, this time citing 
Akles v. Derwkinski, 1 Vet. App. 118, 121 (1991).

As pertaining to this specific case, the Board sees it fit to 
point out the similarities between the factual situation in 
the case of Servello and the factual situation in the present 
case (to be thoroughly discussed in the next section of the 
present decision/remand).  In Servello, the veteran was also 
a former World War II POW who was seeking an earlier 
effective date for a grant of a total rating based on 
individual unemployability based on the date of a VA medical 
examination report that was dated almost two years prior to 
the 1987 effective date that was assigned by the RO, report 
that the appellant claimed should have been considered an 
informal claim.

In Servello, the Court agreed with the above appellant's 
contentions indicating, among other things, that the veteran 
was not required to mention the word "unemployability" in 
order for a determination that an informal claim had been 
filed and that, since the one-year period to file a formal 
application had not begun to run by virtue of the RO's 
failure to forward to the appellant the necessary application 
form, the 1985 date of the veteran's informal claim had to be 
accepted, as a matter of law, as the date of his claim or 
application, for purposes of determining an effective date 
under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. §§ 3.1, 
3.400(o)(2), 3.155(a) and 3.157(b)(1).

The facts of the present case:

As noted above, the earliest date claimed by the veteran's 
private attorney is October 1989, when, according to the 
private attorney, the veteran filed what should be construed 
as an informal claim for a total rating based on individual 
unemployability.  The Board notes that the document in 
question is a handwritten statement that the veteran 
submitted in October 1989 as his Notice of Disagreement with 
the aforementioned October 1989 rating decision.  The Board 
has carefully reviewed this document but has been unable to 
liberally construe any of the statements in it as an informal 
claim for a total rating for individual unemployability, as 
no mention of the veteran's inability to work due to the 
service-connected disabilities was made therein.  In fact, a 
September 1989 VA social worker's report that was the basis 
for the October 1989 increase in the rating for the service-
connected atypical depression reveals that the veteran had 
worked for years as a draftsman, that he was also a self-
employed painter on weekends and evenings, "working 
compulsively," and that his work experience had been stable 
from 1955 until 1987, when he "retired" from an engineering 
firm, at 65.

At an RO hearing that was conducted in November 1990, the 
veteran said that he had just started working once again as a 
draftsman, on a full time basis, after three years and seven 
months of retirement.  He explained that, even though he was 
already 68 years old, he liked to "do something to get away 
from the house."  Unfortunately, a VA mental health record 
that was dated on February 15, 1991, reveals that the veteran 
said that he was "laid off" on December 20, 1990, but that 
he "hoped to get called back."  Another VA mental health 
record that was dated four days later reveals again that the 
veteran was laid off from his job on the 20th of December and 
that he missed work, where he felt "valued."

In handwritten statements that he submitted in May 1992 and 
March 1993, the veteran again made reference to his having 
last worked on December 20, 1990.  Specifically, he said, in 
the May 1992 statement, that, in five years of retirement 
("2/12/87 thru [sic] 5/15/92"), he had only been able to 
work for four months, between August and December 20, 1990, 
when "I broke down in the office and they had to get rid of 
me, [and] my whole life went out of the window." He further 
said that working was his whole life, that now he did not 
even have that and that not being able to work part time was 
making it difficult for him to live.  He was more specific in 
his March 1993 statement, in which he said that he was "not 
able to hold down a job" because he was "unable to work 
mentally or physically."

It is noted that the veteran is service-connected for 
cervical spine degeneration, with post-traumatic 
radiculopathy and limitation of motion, rated as 30 percent 
disabling, atypical depression, also rated as 30 percent 
disabling, residuals of a duodenal ulcer condition, rated as 
20 percent disabling, and residuals of a cartilage injury, 
right knee, with degenerative changes, rated as 10 percent 
disabling, with a combined rating of 40 percent being in 
effect since September 1989 and a combined rating of 70 
percent being in effect since October 1990.

It is also noted that the record reveals that the veteran did 
have a fairly stable and consistent work history and appears 
to have had extreme difficulty in his 1990 unsuccessful 
attempt to be again gainfully employed, notwithstanding his 
apparently genuine efforts in that regard.

Analysis:

After a careful and compassionate review of the evidence of 
record in light of the pertinent VA laws and regulations, and 
taking into consideration the fact that the veteran is not 
only a combat veteran but a former POW with multiple service-
connected disabilities that were already 40 percent 
disabling, combined, as of September 1989, the Board hereby 
liberally construes the VA mental health record of February 
15, 1991, as the veteran's informal claim for a total rating 
based on individual unemployability due to service-connected 
disabilities and December 20, 1990, as the earliest date when 
it was factually ascertainable that an increase in disability 
had occurred.  The February 15, 1991, VA mental health record 
is construed as the veteran's informal claim pursuant to 
§ 3.157(b)(1) and, since the date of that claim is to be 
accepted as the date of the actual claim in the present case 
because the veteran was never provided with the application 
form to file a formal claim in the present case, the 
effective date of December 20, 1990, is felt to be 
appropriate in this case, as this is the earliest date when 
the veteran's unemployability was already "factually 
ascertainable," and this date falls within the one-year 
period required by § 3.400(o)(2) for an effective date prior 
to the date of the actual claim.

It is readily apparent from the record that the veteran, an 
individual who was held captive by the enemy for more than a 
year during World War II, managed,  throughout the many years 
that have elapsed since those inservice events, to be a 
productive person in society and worked continuously, 
diligently and, as noted earlier, "compulsively," most 
likely in order not to let his painful memories from the past 
resurface.  The Board is aware of the fact that, as of 
December 20, 1990, the service-connected disabilities did not 
yet amount to 70 percent on a combined basis, as required by 
38 C.F.R. § 4.16(a).  However, it is felt, based on a careful 
and compassionate review of the entirety of the evidence of 
record, that the veteran could very well have qualified for a 
total rating at that time under 38 C.F.R. § 4.16(b), i.e., on 
an extra-schedular basis, and, in any event, reasonable doubt 
has been resolved in his favor, certainly taking into account 
the fact that he is a former POW.  See, regarding VA's duty 
to resolve reasonable doubt in favor of a claimant, 
38 U.S.C.A. § 5107(b) (West 1991), and 38 C.F.R. § 3.102 
(1998).

The Court has said that this unique standard of proof (i.e., 
the resolution of reasonable doubt in favor of a veteran when 
the evidence is in relative equipoise) is in keeping with the 
high esteem in which our nation holds those who have served 
in the Armed Services and that it is in recognition of our 
debt to our veterans that society has, through legislation, 
taken upon itself the risk of error when, in determining 
whether a veteran is entitled to benefits, there exists an 
approximate balance of the positive and negative evidence.  
"By tradition and by statute, the benefit of the doubt 
belongs to the veteran."  See, Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).

In view of the above, the Board concludes that an effective 
date of December 20, 1990, for the July 1996 award of a total 
rating based on individual unemployability due to the 
service-connected disabilities is warranted and, to that 
extent, the benefit sought on appeal is hereby granted.


ORDER

An effective date of December 20, 1990, for a grant of a 
total rating based on individual unemployability due to the 
service-connected disabilities, is granted, subject to the 
pertinent VA provisions governing the award of monetary 
benefits.


REMAND

The record shows that, in addition to the above claim, the 
veteran and his private attorney contend that the veteran is 
entitled to be service-connected for a right hip disability 
and also to increased ratings for the service-connected 
psychiatric disability, duodenal ulcer and residuals of a 
right knee cartilage injury.  After a review of the 
evidentiary record, the Board has no other recourse but to 
regrettably find that additional development of these four 
matters is necessary at this time, as explained in the 
following paragraphs.

Regarding the issue of service connection for a right hip 
disability, the Board notes that this issue has historically 
been denied due to the absence of competent medical evidence 
of the manifestation of a right hip disability.  Under normal 
circumstances, this would necessarily mean that the claim 
would be denied as not well grounded or capable of 
substantiation, under 38 U.S.C.A. § 5107(a) (West 1991).  
However, the Board notes that, in the case of a POW who was 
held in captivity for not less than 30 days, VA regulation 
provides for the granting of service connection, on a 
presumptive basis, if there is competent evidence of the 
manifestation at any time, to a degree of 10 percent or more, 
of any of several disabilities that are listed in that 
regulation, including post-traumatic arthritis.  See, 
38 C.F.R. § 3.309(c) (1998).

In the present case, the veteran's right hip was last 
examined in April 1992, that is, more than seven years ago, 
and at that time, the X-Rays revealed no evidence of any 
abnormality and a VA examiner listed the pertinent diagnosis 
as no evidence of a right hip fracture.  Another VA medical 
examination was conducted in September 1992 and this time the 
pertinent diagnosis was listed as right hip pain of unknown 
etiology.  The fact that the veteran was a POW who was held 
in captivity by the enemy for more than a year, when analyzed 
in conjunction with the above regulation and the fact that 
the veteran has historically complained of right hip pain, 
leads the Board to decide that, at this point in time, 
another medical examination needs to be conducted, in order 
to determine whether there is now evidence of post-traumatic 
arthritis of the right hip, in which case, the veteran would 
certainly be entitled to the benefit sought on appeal, on a 
presumptive basis.

Regarding the three increased rating issues listed above, the 
Board notes that the most recent VA medical examinations were 
conducted in November 1994, that is, almost five years ago, 
and it is felt that another set of medical examinations would 
provide the current medical data that is needed to determine 
whether the requested increased ratings are warranted in each 
case.  The issue of an increased rating for atypical 
depression also needs to be re-adjudicated under the rating 
criteria that came in effect in November 1996, while the 
present appeal was pending, and the question of whether 
diagnoses other than atypical depression are warranted in the 
present case, as part of the service-connected psychiatric 
disorder, needs to be answered.

The Court has held that the duty to assist veterans in the 
development of facts pertinent to their claims under 
38 U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998) requires that VA accomplish additional development of 
the evidence if the record currently before it is inadequate.  
This requirement is not optional, nor discretionary. Littke 
v. Derwinski, 1 Vet. App. 90, 92 (1990).  Accordingly, the 
appealed claims are REMANDED for the following additional 
development:

1.  The RO should inform the veteran, in 
writing, that he is free to furnish any 
additional pertinent evidence and 
argument while the appealed matters 
remain on remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).   
The RO should also advise him in the same 
written communication of his obligation 
to cooperate with the development of the 
appealed claims and should inform him 
that the consequences of his failing to 
report for a VA medical examination 
without good cause might include the 
denial of his claims for additional VA 
disability compensation benefits.  See, 
in this regard, 38 C.F.R. §§ 3.158, 3.655 
(1998).

2.  The RO should attempt to obtain 
copies of all records reflecting all 
pertinent VA medical treatment received 
by the veteran in 1998 and 1999, if any, 
and, of course, if the veteran has also 
been receiving private medical treatment 
for any of the service-connected 
disabilities for the past 24 months, 
copies of that evidence should also be 
secured.

3.  The RO should then schedule the 
veteran for a VA psychiatric examination.  
The examiner should be asked to carefully 
review all the pertinent evidence in the 
claims folders, to include the report of 
a June 1988 VA special neuropsychiatric 
examination, the report of a November 
1994 VA mental disorders examination and 
a copy of this decision/remand.

The RO should make sure to provide the 
examiner with a copy of the rating 
criteria currently in effect for rating 
service-connected mental disorders, 
38 C.F.R. § 4.130, Part 4 (1998).

The examiner should then be asked to 
conduct a thorough psychiatric 
examination of the veteran, request, and 
interpret, for the record, any indicated 
tests or studies and thereafter submit a 
comprehensive and legible report of 
medical examination that should include 
at least the following information:

A.  A statement as to whether the 
claims folders were thoroughly 
reviewed prior to the examination.

B.  A list of all the psychiatric 
diagnoses that are currently 
warranted, all of them in conformity 
to the criteria set forth in the 
most recent (fourth) edition of the 
American Psychiatric Association's 
Diagnostic Statistical Manual (the 
DSM-IV), as required by 38 C.F.R. 
§ 4.125(a) (1998).  

Regarding the service-connected 
atypical depression, the examiner 
should express his or her opinion as 
to what diagnosis, of the ones that 
are listed in 38 C.F.R. § 4.130 
(1998), is the one that is currently 
warranted, since atypical depression 
is no longer one of the disabilities 
listed therein.

C.  For each psychiatric diagnosis 
other than the service-connected 
atypical depression, the examiner's 
opinion as to whether that diagnosis 
represents the progression of the 
prior service-connected diagnosis, 
the correction of an error in the 
prior diagnosis or the development 
of a new and separate mental 
condition, as required by 38 C.F.R. 
§ 4.125(b) (1998). 

D.  The examiner's opinion as to the 
current degree of severity of the 
service-connected atypical 
depression, including any other 
psychiatric disability felt to be a 
part or manifestation of it (such as 
post-traumatic stress disorder, if 
applicable).  This opinion as to the 
disorder's severity should be made, 
to the extent possible, taking in 
account the rating criteria set 
forth in 38 C.F.R. § 4.130 (1998).

The RO should make sure to associate the 
above report of medical examination with 
the claims folders.

4.  The RO should also schedule the 
veteran for a VA medical examination of 
the service-connected duodenal ulcer by 
the appropriate specialist.  The examiner 
should be asked to carefully review all 
the pertinent evidence in the claims 
folders, to include the report of a June 
1988 VA special internal medicine 
examination, the report of a November 
1994 VA stomach examination and a copy of 
this remand.

The examiner should then be asked to 
conduct a thorough medical examination of 
the veteran's digestive system, request, 
and interpret, for the record, any 
indicated tests or studies and thereafter 
submit a comprehensive and legible report 
of medical examination.  The report 
should include at least a statement as to 
whether the claims folders were 
thoroughly reviewed prior to the 
examination, objective findings regarding 
whether there is any appreciable weight 
loss and/or any coexisting abdominal 
conditions, and the examiner's opinion as 
to whether the service-connected duodenal 
ulcer currently can be characterized as 
being:

A.  Moderate, with recurring 
episodes of severe symptoms 
occurring two or three times a year 
averaging ten days in duration, or 
with continuous moderate 
manifestations; 

B.  Moderately severe, with less 
than severe symptomatology but with 
impairment of health manifested by 
anemia and weight loss, or recurrent 
incapacitating episodes averaging 
ten days or more in duration 
occurring at least four or more 
times a year; or

C.  Severe, with pain only partially 
relieved by standard ulcer therapy, 
periodic vomiting, recurrent 
hematemesis or melena, and with 
manifestations of anemia and weight 
loss productive of definite 
impairment of health.

The RO should make sure to associate the 
above report of medical examination with 
the claims folders.

5.  The RO should also schedule the 
veteran for a VA orthopedic examination 
of his right knee by the appropriate 
specialist.  The examiner should be asked 
to carefully review all the pertinent 
evidence in the claims folders, to 
include the report of a June 1988 VA 
special orthopedic examination, the 
report of a November 1994 VA orthopedic 
examination and a copy of this remand.

The examiner should then be asked to 
conduct a thorough medical examination of 
the veteran's right knee, request, and 
interpret, for the record, any indicated 
tests or studies and thereafter submit a 
comprehensive and legible report of 
medical examination that should include 
at least the following information:

A.  A statement as to whether the 
claims folders were thoroughly 
reviewed prior to the examination.

B.  His or her opinion as to whether 
the right knee is currently 
ankylosed and, if it is, the type 
and severity of the ankylosis.

C.  His or her opinion as to whether 
the service-connected right knee 
disorder currently is productive of 
recurrent subluxation or lateral 
instability and, if it is, whether 
the impairment is considered slight, 
moderate or severe in nature.

D.  Specific measures of the right 
knee's current flexion and 
extension, in degrees.

E.  His or her opinion as to the 
degree to which pain and weakness 
contribute, if they do, to any 
current impairment of the function 
of the right knee.

The RO should make sure to associate the 
above report of medical examination with 
the claims folders.

6.  Following completion of all the 
foregoing, the RO should review the 
claims folders and ensure that all the 
requested development has been fully 
accomplished and that all actions in that 
regard have been fully documented in the 
record.  If any development is found to 
be incomplete, appropriate corrective 
action should be implemented at once.

7.  After the above development has been 
accomplished, the RO should re-adjudicate 
the issues on appeal, especially with 
regard to the additional evidence that 
was obtained pursuant to the instructions 
in this remand.
In determining the ratings that are 
applicable to the service-connected 
disorders, the RO is reminded to consider 
and adjudicate the question of whether an 
extra-schedular rating is warranted in 
either case under the provisions of 
38 C.F.R. § 3.321(b)(1) (1998).  The RO 
should also consider and take into 
consideration the examiner's objective 
findings regarding the manifestation of 
any functional loss due to pain and/or 
weakness, as defined by 38 C.F.R. §§ 4.40 
and 4.45 (1998), and as required by the 
Court in the case of DeLuca v. Brown, 8 
Vet. App. 202, 205-206 (1995), in the re-
adjudication of the right knee issue.

If, upon re-adjudication of the appealed issues, either one 
of the benefits sought on appeal remains denied, a 
Supplemental Statement of the Case should be provided to the 
veteran and to his private attorney, with an appropriate 
period to respond, and the claims folders should thereafter 
be returned to the Board for further appellate consideration.

The veteran and his private attorney hereby are advised that 
the purpose of this REMAND is to further develop the 
evidentiary record and to afford the veteran due process of 
law and that, consequently, no action is required of the 
veteran until he receives further notice from VA.

The RO hereby is reminded that the Board is obligated by law 
to ensure that the RO complies with its directives, as the 
Court has stated that compliance by the RO is neither 
optional nor discretionary and that, where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The RO hereby is also requested to afford expeditious 
treatment to the appealed claims that are being remanded at 
this time, as the law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 

